DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 04/13/2022. As indicated by the amendment: claims 1 and 11 have been amended. Claims 1-20 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algawi et al. (US 2018/0311470) in view of Choi (US 2015/0351608).
Regarding claim 1, Algawi discloses a medical probe (10), comprising: a shaft (12; Fig. 1; par. [0048]) for insertion into a cavity of a patient body; and a distal-end assembly (30; Fig. 1; par. [0049]), coupled to a distal end (12B) of the shaft (12) and comprising a hollow tube (30; par. [0052]), which is configured to deflect relative to a longitudinal axis of the hollow tube (Figs. 10-12) and to rotate about the longitudinal axis (operator can rotate the device), the hollow tube having (i) an intrusion (52/51; Fig. 6; par. [0055]), having at least a first surface, and (ii) a protrusion (50/53; Fig. 6; par. [0055]), which is facing the intrusion and having a second surface, wherein, when the hollow tube (30) is deflected, at least part of the protrusion (50/53) protrudes into the intrusion (52/51) so that a first section of the first surface and a second section of the second surface are facing one another (par. [0065]; Figs. 10-12), and when the hollow tube (30) is deflected and rotated, the first and second sections of the first and second surfaces apply force to one another and thus resist rotation of the hollow tube (par. [0065]; Figs. 10-12).
However, Algawi does not specifically disclose a plurality of position sensors configured to collectively indicate a position, orientation, and radius of curvature of the distal-end assembly. Choi teaches an analogous medical probe having a plurality of position sensors (28; Fig. 1) configured to collectively indicate a position, orientation, and radius of curvature of the distal-end assembly (par. [0039]; Figs. 1 and 7-10). It would have been obvious to one having ordinary skill in the art to have included positions sensors in the probe of Algawi, as taught by Choi, in order to determine the shape of the device as it is navigated to the target thereby improving navigation to the target site. 
Regarding claim 2, Algawi in view of Choi disclose the medical probe according to claim 1, wherein the distal-end assembly (30) comprises (i) a first slot (40), located at a first section (distal section) along the longitudinal axis of the hollow tube, and having a first size that limits bending of the first section by a first local radius of curvature (LROC) (par. [0066]; Figs. 9-12), and (ii) a second slot (40), located at a second different section (proximal section) along the longitudinal axis of the hollow tube, and having a second different size that limits bending of the second section by a second different LROC (par. [0066]; Figs. 9-12).
Regarding claim 3, Algawi in view of Choi disclose the medical probe according to claim 2, wherein at least the first slot (40, distal section) comprises (i) a plurality of the intrusions (52/51) having respective one or more first surfaces, and (ii) a plurality of the protrusions (50/53) having respective one or more second surfaces, and wherein the intrusions (52/51) and protrusions (50/53) are arranged along at least the first slot (Fig. 6; par. [0053]-[0055]).
Regarding claim 4, Algawi in view of Choi disclose the medical probe according to claim 3, wherein at least the first slot (40, distal section) comprises at least a given intrusion (52/51) having a first given surface, and a given protrusion (50/53), which is facing the given intrusion and having a second given surface, wherein when the hollow tube (30) is not deflected, the first and second given surfaces do not apply force to one another (par. [0058] and [0068]; Figs. 5-9).
Regarding claim 5, Algawi in view of Choi disclose the medical probe according to claim 2, and comprising a control handle (20; par. [0050]), fitted at a proximal end of the shaft (12; Fig. 1) and configured to bend the first section by up to the first LROC and the second section by up to the second LROC (par. [0065]-[0066]; Figs.10-12).
Regarding claim 6, Algawi in view of Choi disclose the medical probe according to claim 1, wherein the distal-end assembly (30) comprises an alloy of nickel and titanium (par. [0061]).
Regarding claim 7, Algawi in view of Choi disclose the medical probe according to claim 1, wherein the intrusion (52/51) is shaped to fit over the protrusion (50/53), such that, when the hollow tube (30) is deflected and rotated, the first and second sections do not slide relative to one another (Figs. 9-12).
Regarding claim 8, Algawi in view of Choi disclose the medical probe according to claim 1, wherein the first and second sections of the first and second surfaces press against one another (par. [0016] and [0065]; Figs. 10-12).
Regarding claim 9, Algawi in view of Choi disclose the medical probe according to claim 1, wherein the protrusion (50/53) has a shape selected from a list of shapes consisting of: rectangular, parallelogram, trapezoid, dome, and pyramid (Figs. 10-12).
Regarding claim 10, Algawi in view of Choi disclose the medical probe according to claim 1, wherein the cavity comprises an ear-nose-throat (ENT) sinus (par. [0065]).


Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algawi et al. (US 2018/0311470) in view of Kukuk (US 2002/0133057).
Regarding claim 11, Algawi discloses a method (a) providing a medical probe (10), the medical probe (10) including: (i) a shaft (12; Fig. 1; par. [0048]) for insertion into a cavity of a patient body, the shaft defining a longitudinal axis (Fig. 1) [[; and]], and (ii) coupled to a distal end of the shaft (12B), the distal-end assembly comprising a hollow tube (30) that deflects relative to a longitudinal axis of the hollow tube (Figs. 10-12) and rotates about the longitudinal axis (operator can rotate the device), the hollow tube having (i) an intrusion (52/51; par. [0055]; Fig. 6), having at least a first surface, and (ii) a protrusion (50/53; par. [0055]; Fig. 6), which is facing the intrusion and having a second surface, wherein when the hollow tube (30) is deflected, at least part of the protrusion (50/53) protrudes into the intrusion (52/51) so that a first section of the first surface and a second section of the second surface are facing one another (Figs. 10-12; par. [0065])[[, and ]]; (b) bending the hollow tube (30) away from the longitudinal axis (Figs. 10 and 11); and (c) bent hollow tube relative to the shaft while the hollow tube is bent away from the longitudinal axis (Figs. 10-12; par. [0065]).
However, Algawi does not specifically disclose rotating the shaft and the bent hollow tube together about the longitudinal axis while the hollow tube is bent away from the longitudinal axis. Kukuk teaches an analogous method wherein the bent hollow tube and shaft are rotated together about the longitudinal axis while the hollow tube is bent away from the longitudinal axis (par. [0033], [0049]-[0050]; steps 8-9, repeating). It would have been obvious to one having ordinary skill in the art to have rotated the shaft and bent hollow tube together in order to effectively navigate the device to the target site, thereby improving navigation. Additionally, rotating the shaft while the hollow tube is bent allows the first and second sections of the first and second surfaces apply force to one another and thus resist rotation of the bent hollow tube relative to the shaft while the shaft and the bent hollow tube are rotated together about the longitudinal axis. 
Regarding claim 12, Algawi in view of Kukuk disclose the method according to claim 11, wherein the distal-end assembly (30) comprises (i) a first slot (40), located at a first section (distal section) along the longitudinal axis of the hollow tube, and having a first size that limits bending of the first section by a first local radius of curvature (LROC) (par. [0066]; Figs. 9-12), and (ii) a second slot (40), located at a second different section (proximal section) along the longitudinal axis of the hollow tube, and having a second different size that limits bending of the second section by a second different LROC (par. [0066]; Figs. 9-12).
Regarding claim 13, Algawi in view of Kukuk disclose the method according to claim 12, wherein at least the first slot (40, distal section) comprises (i) a plurality of the intrusions (52/51) having respective one or more first surfaces, and (ii) a plurality of the protrusions (50/53) having respective one or more second surfaces, and wherein the intrusions (52/51) and protrusions (50/53) are arranged along at least the first slot (Fig. 6; par. [0053]-[0055]).
Regarding claim 14, Algawi in view of Kukuk disclose the method according to claim 13, wherein at least the first slot (40, distal section) comprises at least a given intrusion (52/51) having a first given surface, and a given protrusion (50/53), which is facing the given intrusion and having a second given surface, wherein when the hollow tube (30) is not deflected, the first and second given surfaces do not apply force to one another (par. [0058] and [0068]; Figs. 5-9).
Regarding claim 15, Algawi in view of Kukuk disclose the method according to claim 12, and comprising fitting, at a proximal end of the shaft (12; Fig. 1), a control handle (20; par. [0050]) for bending the first section by up to the first LROC and the second section by up to the second LROC (par. [0065]-[0066]; Figs.10-12).
Regarding claim 16, Algawi in view of Kukuk disclose the method according to claim 12, and comprising forming at least one of the first and second slot using a laser cutting technique (par. [0068]).
Regarding claim 17, Algawi in view of Kukuk disclose the method according to claim 11, wherein the intrusion (52/51) is shaped to fit over the protrusion (50/53), such that, when the hollow tube (30) is deflected and rotated, the first and second sections do not slide relative to one another (Figs. 9-12).
Regarding claim 18, Algawi in view of Kukuk disclose the method according to claim 11, wherein the first and second sections of the first and second surfaces press against one another (par. [0016] and [0065]; Figs. 10-12).
Regarding claim 19, Algawi in view of Kukuk disclose the method according to claim 11, wherein the protrusion (50/53) has a shape selected from a list of shapes consisting of: rectangular, parallelogram, trapezoid, dome, and pyramid (Figs. 10-12).
Regarding claim 20, Algawi in view of Kukuk disclose the method according to claim 11, wherein the distal-end assembly (30) comprises an alloy of nickel and titanium (par. [0061]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795